
	

116 S2443 IS: Investment in Tomorrow’s Pediatric Health Care Workforce Act
U.S. Senate
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2443
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2019
			Mr. Reed (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for investment in tomorrow's pediatric health
			 care workforce.
	
	
		1.Short title
 This Act may be cited as the Investment in Tomorrow’s Pediatric Health Care Workforce Act.
 2.Investment in tomorrow's pediatric health care workforceSection 775 of the Public Health Service Act (42 U.S.C. 295f) is amended to read as follows:  775.Investment in tomorrow’s pediatric health care workforce (a)In generalThe Secretary shall establish and carry out a program of entering into pediatric specialty loan repayment agreements with qualified health professionals under which—
 (1)the qualified health professional agrees to a period of not less than 2 years of obligated service during which the professional will—
 (A)participate in an accredited pediatric medical subspecialty, pediatric surgical specialty, child and adolescent psychiatry subspecialty, or child and adolescent mental and behavioral health residency or fellowship; or
 (B)be employed full-time in providing pediatric medical subspecialty care, pediatric surgical specialty care, child and adolescent psychiatry subspecialty care, or child and adolescent mental and behavioral health care, including substance use disorder prevention and treatment services, in an area with—
 (i)a shortage of health care professionals practicing in the pediatric medical subspecialty, the pediatric surgical specialty, the child and adolescent psychiatry subspecialty, or child and adolescent mental and behavioral health, as applicable; and
 (ii)a sufficient pediatric population, as determined by the Secretary, to support the addition of a practitioner in the pediatric medical subspecialty, the pediatric surgical specialty, the child and adolescent psychiatry subspecialty, or child and adolescent mental and behavioral health, as applicable; and
 (2)the Secretary agrees to make payments on the principal and interest of undergraduate, graduate, or graduate medical education loans of the qualified health professional of not more than $35,000 a year for each year of agreed upon service under paragraph (1) for a period of not more than 3 years.
						(b)Eligibility requirements
 (1)Pediatric medical specialists and pediatric surgical specialistsFor purposes of loan repayment agreements under this section with respect to pediatric medical subspecialty and pediatric surgical specialty practitioners, the term qualified health professional means a licensed physician who—
 (A)is entering or receiving training in an accredited pediatric medical subspecialty or pediatric surgical subspecialty residency or fellowship; or
 (B)has completed (but not prior to the end of the calendar year in which the Investment in Tomorrow’s Pediatric Health Care Workforce Act is enacted) the training described in subparagraph (A). (2)Child and adolescent psychiatry and mental and behavioral healthFor purposes of loan repayment agreements under this section with respect to child and adolescent mental and behavioral health care, the term qualified health professional means a health care professional who—
 (A)has received specialized training or clinical experience in child and adolescent mental health in psychiatry, psychology, school psychology, or psychiatric nursing;
 (B)has a license or certification in a State to practice allopathic medicine, osteopathic medicine, psychology, school psychology, or psychiatric nursing; or
 (C)is a mental health service professional who has completed (but not before the end of the calendar year in which the Investment in Tomorrow’s Pediatric Health Care Workforce Act is enacted) specialized training or clinical experience in child and adolescent mental health described in subparagraph (A).
 (3)Additional eligibility requirementsThe Secretary may not enter into a loan repayment agreement under this section with a qualified health professional unless—
 (A)the professional agrees to work in, or for a provider serving, an area or community with a shortage of eligible qualified health professionals (as defined in paragraphs (1) and (2));
 (B)the professional is a United States citizen, a permanent legal United States resident, or lawfully present in the United States; and
 (C)if the professional is enrolled in a graduate program, the program is accredited, and the professional has an acceptable level of academic standing (as determined by the Secretary).
 (c)PriorityIn entering into loan repayment agreements under this section, the Secretary shall give priority to applicants who—
 (1)have familiarity with evidence-based methods and cultural and linguistic competence in health care services; and
 (2)demonstrate financial need. (d)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2020 through 2024—
 (1)$30,000,000 to carry out this section with respect to loan repayment agreements with qualified health professionals described in subsection (b)(1); and
 (2)$20,000,000 to carry out this section with respect to loan repayment agreements with respect to qualified health professionals described in subsection (b)(2)..
		
